 68DECISIONSOF NATIONALLABOR RELATIONS BOARDMarin Chatmar,Inc., d/b/a Holiday Inn and Profes-sional& Clerical Employees Division of FreightCheckers,Clerical Employees&Helpers,Local No.856,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of Americaand Bartenders and Culinary Workers Union, LocalNo. 126,Hotel and Restaurant Employees and Bar-tenders International Union,AFL-CIO,Party to theContract.Cases 20-CA-5714 and 20-CA-5758January 25, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS BROWN ANDJENKINSOn September 21, 1970, Trial Examiner MauriceAlexandre issued his Decision in the above-entitledconsolidated proceeding, finding that Respondenthad engaged in and was engaging in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions and support-ing brief to the Decision. General Counsel filed a briefin answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member pan-el.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified hereafter.Undisputed testimony establishes that employeeOberfranc asked her supervisor, Deal, on May 26,1969, before the hotel was opened, whether she shouldjoin "the union" immediately. Deal replied that Re-spondent had not yet signed a union contract, but thatwhen one was signed, Oberfranc would have 30 daysinwhich to join. The Trial Examiner found thesupervisor's statement to constitute unlawful assist-ance to Local No. 126, in view of his prior findings,which we adopt, that Local No. 126 was not a majori-ty union and that its union-security contract executedby Respondent was therefore unlawful.Supervisor Deal's statement does not, in our view,constitute a violation of Section 8(a)(2) and (1). Deal'sremark, made in response to a question by Oberfranc,is no more than a prediction that in the event ai con-tract was signed,a union-security clause would proba-bly be included in the collective-bargaining agree-ment and that such a clause would allow affectedemployees 30 days after signature within which to jointhe union. Deal made no threats for failure to join aunion prior to that time; indeed, she did not evenmention the consequences of failure to join the unionafter the normal 30-day grace period. Moreover, wecan find nothing in the incident that demonstrates apreference by Respondent for one union over an-other; the parties to the conversation simply referredto "the union." Accordingly, we shall dismiss thatportion of the consolidated complaint alleging thatDeal's statement constituted unlawfulassistance toLocal No. 126 in violation of Section 8(a)(2) and (1)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner as herein modified andhereby orders that Respondent, Marin Chatmar, Inc.,d/b/a Holiday Inn, San Rafael, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order as modified below:'1. In footnote 21 of the Trial Examiner's Decision,substitute "20" for "10" days.2.Substitute the attached appendix for the TrialExaminer's appendix.IT IS FURTHER ORDERED that the consolidated com-plaint hereby be, and it hereby is, dismissed insofar asit alleges violations of the Act not found herein.1 In view of the numerous violations of the Act found herein, we deem itunnecessary to modify the Order and Appendix to conform to our failure tofind one 8(aX2) and(1) incident.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT unlawfully interrogate our em-ployees, instruct them to join or pay dues to Bar-tenders and Culinary Workers Union, Local 126,Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO, solicit employ-ees to become membersof that Union,threatento discharge employees if they do not join thatUnion, threaten to withhold pay raises or otherbenefits if our employees should unionize, or im-188 NLRB No. 8 HOLIDAY INNply that we will give them increases in wages orother benefits if they do not unionize.WE WILL NOT enforce or give effect to our col-lective-bargaining agreement of June 1, 1969,withLocalNo 1-26 and WE WILL withdrawand withhold recognition from said Union as thecollective-bargaining representative of our em-ployees, unless and until the Board shall certifythe said Union as such representative.WE WILL make whole all those employees whowere coerced into becoming members of LocalNo. 126 after the execution of the collective-bar-gaining agreementof June 1, 1969, for moneyspaid by them or deducted from their earnings forinitiation fees, dues, assessments, or other obliga-tions of membershi in Local No. 126, with inter-est at the rate of 6ppercent per annum.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof any of their rights guaranteed by Sec-tion 7 of the Act.MARIN CHATMAR, INC., d/b/aHOLIDAY INN(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13050 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, Calif. 94102, Telephone 415-556-3197.TRIALEXAMINER'S DECISIONMAURICE ALEXANDRE,TrialExaminer:This case washeard in San Francisco,California,on May12 and13, 1970,upon a consolidated complaint issued against Respondenton January 30, 1970,'alleging thatRespondent had violatedSection 8(a)(1), (2), and(3)of the National LaborRelationsAct, asamended.In its answer,Respondent denied thecommission of the unfair labor practices alleged.The basicissues presented are (1) whether or not Respondent enteredinto a collective-bargaining agreement containing a union-security provisionwith Local No. 126at a time when thatUnion didnot represent an uncoercedmajority ofRespondent's employeescovered bysuch agreement; (2)whether or not Respondent engaged in other acts of unlaw-ful assistance;and (3)whether or not Respondent engagedin unlawful interference,restraint,or coercion.iBased on initial charges filed on August 8 and September 26, 1%9, andon amended charges filedon January 27, 1970, all filed by Teamsters Local856.69Uponthe entirerecord,my observation of the witnesses,and the briefs filed bythe parties,Imake the following:FINDINGS AND CONCLUSIONS 21.THE UNFAIR LABOR PRACTICESPreliminaryStatementThis case includes two series of incidents affecting theemployees of Respondent,a California corporation en-gaged in the operation of a motel and restaurant in SanRafael, California. The earlier incidents, which took placeinMay, June, and July 1969,3 involvedassistanceto LocalNo. 126in its attempt to become the bargaining representa-tive of one group of Respondent'semployees.The laterevents,which occurred in September,involved oppositionto unionization of another group of its employees.A.Assistance1.Sometime prior to May 29, Respondentbegan hiringemployees in anticipation of theopening of its motel andrestaurant. The officialopeningtook place on May 29. OnJune 1, it executed a collective-bargaining agreement withLocal No. 126 coveringits restaurant,housing, janitorial,and certain other employees. Amongother thins,thatagreementcontaineda union-security provision.4TTie Gen-eral Counsel contends that, on the latter date, Local No. 126did not represent a majority of the unit of employees cov-ered bythe agreement,and hence thatexecutionthereofviolated Section 8(axl), (2), and (3) of the Act.Respondentand Local No. 126 insist that the latterdid represent amajority.The partiesare in agreementrespectingthe inclusion of46 individualsin the bargainingunits Theyalso agree thattwo individuals, Rotchy and Darnell, should not be includ-ed in the unit. Although not entirely clear,the GeneralCounsel's position appears to be that Lee should not beincluded. Thus, his briefcontends(p. 10) thatthere were 51employees in the unit-the 46 referred to above, plus 5additional employees: Granucci, Douglas, Maxfield, Lew-is,and Oberfranc.7Respondent and Local No. 126 agree that Lee should notbe included in the unit. Local No. 126 does not dispute thatthe said five additional individualswere in theunit,8 butRespondentdoes.Basedon the uncontradicted and cred-ited testimony of Oliveira, Oberfranc, and Lewis, and theparties' stipulation as to the testimony which would have2No issue ofcommerce is involved.The complaint alleged,the answeradmits,and the parties stipulated to facts which,I find,establish that Re-spondent is an employer engaged in commerce and in operations whichaffect commerce within the meaning of the Act. I further findthat Local No.126 and Teamsters Local No. 856,the Charging Party herein,are both labororganizations within the meaning ofthe Act.All dates referred to hereafter relate to 1969 unless otherwise stated.4 The partiesstipulated that the agreement consisted of a memorandumagreement plus the contract signed in 1%5.5Aguirre,Rush,Langley,Adams,Bottim,Golterman,Wight,Holton,Price, Fletcher,Hatch,Hudson, Karagens,Radar,Bresee,Cepeda,Davis,Topance,Hess, Johnson,Bauman,Corda,Stratford, Gates,Oliveira,White,Lyons,Booker,Satterfield,Boyden,Garza,Niles, Graham, Chambers, Jan-sen,Meager,Tassone,Mecham,Louie,Brodnax, Oczkus,Thompson,Greco,Imen,Cancilla,and Benz.6Also referredto bythe General Counsel as Maxwell.7Also referredto by Local No.126 as Overfront.sLocal No.856 erroneously attributes to the General Counsel a contentionthat Oliveira should be added to the 51 claimed unit employees.She wasincluded in the parties' stipulation(see fn.5, .supra)and, therefore, in the 51claimed bythe General Counsel. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDbeenggiivenby Granucci if called as a witness, I find thatDouglas, Oberfranc, Maxfield, Lewis, and Granucci wereemployees of Respondent on June 1, and should be includ-ed in the bargaining unit. Respondent's sole defense is thatnone of its records were produced which would corroboratethe abovementioned testimony. Such testimony is sufficientwithout corroboration. I find that there were at least 51employees in the unit on June 1.The parties are also in agreement that 22 of the said 51employees were members in good standing of Local No. 126on June 1,9 and apparently agree that 17 others were notmembers of Local No. 126.10 The parties further agree that3 of said 51 employees, Douglas, Maxfield, and Granucci,were not members in good standing of Local No. 126 onJune 1, and the uncontradicted testimony of 2 others, Ober-franc and Lewis, shows that they have never been membersof or otherwise designated that Union.The General Counsel contends that five others, Holton,Adams, Imeri, Aguirre, and Radar, should not be regardedas having designated Local No. 126 as their bargainingrepresentative because, as the parties stipulated, they hadbeen suspended from membership in that Local prior toobtaining employment with Respondent, and had not beenreinstatedprior to June 1. 11 Respondent does not appear tooppose that contention which is not discussed in its brief.According to Respondent "the primary issue before theTrial Examiner,as far asRespondent is concerned, whichrelates tothe 8(a)(2) allegation, is the question of whoshould properly be on the June 1 list of employees" (Resp.brief p. 7), i.e. the unitissue discussedabove. However,Local No.126 insiststhat the suspended members should becounted indeterminingitsmajority. Its position is that thesigning ofmembership application cards by the five em-t ogees created a presumption that they desired to authorizeocal No. 126 to represent them for collective-bargainingpurposes; that the presumption is one of continuing authority which must be rebutted by the General Counsel and thatthe presumption is not rebutted by the record, inasmuch astheGeneral Counsel failed to call the five employees toelicit testimony showing that they had revoked the authoritydelegatedto Local No. 126 by their application cards, andfailed to submit any documentary evidence establishingsuch revocation.'29Tassone,Rush,Langley,Garza, Bottini, Golterman,Wight, Booker,Price,Fletcher,Niles,Hudson,Karagens,Chambers,Graham,Menger,Mecham,Louie,Thompson,Stratford,Corda, and Satterfield10Hatch,Bresee,Cepeda, Davis,Topance,Hess, Johnson,Bauman, Gates,White,Lyons, Boyden,Jansen,Brodnax,Oczkus, Cancilla,and Benz11The parties stipulated that the five employees signed applications formembership,last paid dues to Local No 126, and were suspended frommembership on the following dates.ameSignedAppli-cationCardLastPaidDuesuspendedBolton5-19-546-9-659-16-58Adams8-13-597-13-6711-16-67Imeri11-9-625-8-694-15-69Aguirre 8-9-638-3-6411-12-64Radar1-1-661-1-66May, 196612At the hearing, Local No126 was permitted to adduce evidence pur-InBarneyWilkerson Construction Company,145 NLRB704, the Board refused to infer support of a union by amember who had failed to pay dues for more than a year,had been suspended from membership, and had not paiddues thereafter. Here, four of the suspended members hadfailed to pay dues to Local No. 126 for periodsfar greaterthan that involved inWilkerson.13Absent evidence that de-spite their suspensions and continued failure to pay dues,the four were nevertheless supporters of Local No. 126 asof June 1, I find the record insufficient to establish that thatUnion was their bargaining representative on that date.14Analysis thus far shows that, as of June 1, only 22 of the51 employees in the bargaining unit supported Local No.126, i.e., less than a majorityThe parties, however, are indispute as to whether two additional individuals, Munsonand Martinez, should be included in the unit; 15 as to wheth-er one of the said 51 unit employees, Greco, should beregarded as having designated Local No. 126 as her bar-gaining representative;16 and, as noted, as to whether Imerishould similarly be regarded. I find it unncessary to resolvethese disputes since the record would not establish thatLocal No. 126 represented a majority even if these disputeswere resolved in favor of Respondent.'?In sum, I find that Local No. 126 did not represent amajority of the employees covered by the collective-bar-gaining agreement on June 1, when it was executed by Re-spondent and Local No. 126, and hence that, by executingthe agreement, Respondent unlawfully assisted Local No.126 and interfered with, restrained, and coerced its employ-ees in violation of Section 8(a)(1) and (2) of the Act. Andsince the unlawful agreement contained a union-securityprovision, Respondent also engaged in unlawful discrimina-tion within the meaning of Section 8(a)(3).Barney Wilker-son Construction Company, supra.2. The General Counsel contends that the following addi-tional conduct by Respondent violated Section 8(a)1) anda. It is undisputed that, when employee Oberfranc askedSupervisorDeal on the Monday before the motel wasopened, i.e. on May 26, whether she should join "the union"immediately,Deal replied that Respondent has not yetsigned a union contract, but that, when it was signed, Ober-franc would have 30 days in which to join. Respondent'sbriefmakes no mention of this incident. Since Local No.126 was not a majority union and the union-security con-tract executed by Respondent was unlawful, Deal's state-ment constitutedassistanceto Local No. 126 in violation ofSection 8(a)(2) and (1).porting to show that, although the rightsof suspended members are extreme-ly limited under the provisionsof its constitution and bylaws, it has notalwaysenforced such provisions.Local No 126 apparentlydoes not rely onsuch evidence since it does not refer thereto in its brief.13Withrespectto the fifthsuspended member, Imen, see fn. 17, infra14 I findthe dues payment in 1965by Holton, i e 4 years prior to June 1,1969, was insufficient to create an inference that she was a supporterof LocalNo 126 on the latter date.15Respondent contendsthat bothshould be included;Local No. 126argues only for theinclusion of Munson;and the General Counsel opposesboth,contendingthat theywere noton the payrollon June 1.16Respondent's brief does not discussGrecoHowever,Local No. 126contendsthatGreco, who hadtransferred membership to that Union froma sisterlocal on July 23, shouldbe treated as part of the majority of LocalNo 126 in viewof the language of her original membership application card.That card authorizedthe sister local to represent Greco "through any of itsaffiliated locals."17Assuming thatMunson and Martinezshould be inthe unit, it wouldconsist of 53 employees The parties stipulated that theyweremembers ingood standing of Local No.126 on June 1. Assuming that Greco and Imenshould be similarlyregarded,Local No 126 wouldhave represented only 26out of 53 employees HOLIDAY INNb. It is undisputed that at a meeting which she called onMay 28, i.e.,a few days before the agreement with Local No.126 was signed, Supervisor Perdue informed the maids un-der her supervision that she knew there would be a union,and askedi them whether any was a member of a union.Absent evidence that an employer explained to his employ-ees that he has a legitimate purpose in his inquiries and thathe assured them that there would be no reprisals, interroga-tion concerning their union affiliation has an unlawfullycoercive effect. Respondent does not and cannot contendthat such explanation and assurance were given. Its soledefense in its bnef is that there "was no other evidence of8(a)(1) conduct regarding this unit of employees which wasalleged to have taken place prior to the execution of thesubject contract" (Resp. brief p. 6). The defense is withoutmerit. Accordingly, I find that Perdue's interrogation violat-ed Section8(a)(11).c. 1 t is undisputed that, on or about June 3, SupervisorFugihara told Employee Josephine Holton that he had beeninformed by a representative of Local No. 126 that she wasin arrears in her dues, and instructed her to see what shecould do about catching up with her dues. Respondent'sbrief (p. 6) recites these facts but makes no claim thatFugihara's instruction was lawful. I find that it was not,since it constituted assistance to an unlawfully recognizedunion and coercive interference with Holton's statutoryrights, thereby violating Section 8(a)(2) and (1).d. It is undisputed that during July Supervisor Pellegnniinformed the employees that there would be a meeting onRespondent's premises that morning and instructed them toattend; that Pellegrini, Supervisor -Perdue, representativesof Local No. 126, and about 12 employees were present atthe meeting; that one of the union representatives told theemployees that, because Respondent had signed a contractwith Local No. 126, the employees were required to joinLocal No. 126 by August if they wished to avoid dischargeby Respondent; that he further told them that they shouldobtain Local No. 126 membership application, which hewould leave with Pellegrini; and that shortly thereafter twoemployees obtained such applications from Pellegrini, whotold them to complete them and return the cards to her.Respondent's defenses are that the pressure to join LocalNo. 126 was exerted solely by that Union; that, althoughsupervisors passed out the applications, they did not at-tempt to procure their execution; and that employees whohave 'not joined are still employed by Respondent. Thisdefense is without merit. Since the union-security agreementwas illegal, any threat of discharge by Respondent for fail-ure to join Local No. 126 was unlawful even though notcarried out. And, since Respondent's agent instructed theemployees to attend the meeting and did not disavow thethreat of discharge made by Local No. 126, the threat ischargeabletoRespondent.Moreover,contrarytoRespondent's contention, its agent did solicit membershipapplications on behalf of Local No. 126. Accordingly, I findthat Respondent's conduct violated Section 8(a)(1) and (2)of the Act.e. It is undisputed that in July or August Manager Immeltold employees that Respondent had signed a contract withLocal No. 126 and that they had to join that Union.Respo adent's bnef does not refer to this incident. I find thatImmel's statement amounted to an unlawful threat to dis-charge an employee who failed to join an illegally recogniz-ed union. Such threat constituted interference, restraint,and coercion as well as assistance violative of Section8(a)(1) and (2) of the Act.71B.Opposition to UnionizationOn August 20, Local No.126 filed a petition for certifica-tion as bargaining representative of Respondent's frontdesk clerks.On September 10, Local No. 126 and Local No.856 signed a stipulation for a consent election.The RegionalDirector approved the stipulation and scheduled an electionfor October 1. On September 23, Respondent called a meet-ing of its front desk clerks,at which time the subject ofunionization was discussed.On September 26, one of theunfair labor practice charges herein was filed; and, on thesame day, the election was postponed.It is undisputed that at the meeting Respondent's repre-sentatives stated to the clerks that Respondent had given ament increase to a gardener;that there was an"informalfeeling"at the motel,but that,if the employees unionized,Respondent could not give them raisesdirectly,and wouldbe compelled to deal with a union representative and theirsalaries would be "locked in";and that,without a union,theywould receive"equal or better salaries and benefits,"on which Respondent was working but which could not belegally discussed in detail.Respondent contends that these statements were lawfulbecause they contained no threat of reprisals, and becauseRespondent expressed no preference for one of the compet-ing unions. Idisagree.Respondent in effect warned the clerks that unionizationstood in the way of merit and other wage increases, and atthe same time dangled before them the possibility of in-creased wage and other benefits if they rejected unioniza-tion.Such conduct constituted a tactical device which wasdesigned,and which operated,to interfere with the clerks'freedom of choice in the scheduled election. The clerks werenot likely to miss the implication that Respondent"was thesource of benefits,which could be withheld or granted as itchose,and that its choice could be influenced"by the clerks'decision respecting unionization.American Technical Ma-chinery Corporation,173 NLRBNo. 210.By such conduct,Respondent violated Section 8(a)(1).IITHE REMEDYI shall recommend that Respondent cease and desist fromits unfair labor practice and it take certain affirmative ac-tion necessary to effectuate the policies of the Act. Amongother things, I shall recommend that Respondent withdrawand withhold all recognition from Local No. 126 unless anduntil said labor organization shall have been certified by theBoard as the collective-bargaining representativeofRespondent's employees, and that it cease and desist fromgiving any force and effect to the collective-bargainingagreement executed on June 1,1969.However,nothingherein shall be construed as requiring Respondent to varyor abandon any existing term or condition of employ-ment.18Finally, I shall recommend that Respondent makereimbursement of dues and fees to those ofpits employeeswho were coerced into joining Local No. 126 because of theille&al union-security agreement.19 In accordance with thedecision inIsis Plumbing & Heating Co.,138 NLRB 716,andQuality Coal Corporation, et al.,139 NLRB 492, I shallrecommend inclusion of an allowance for interest on such18DuraliteCo, Inc,132 NLRB 42519Joseph BallSanitation Service,Inc,177 NLRB No 77 72DECISIONSOF NATIONALLABOR RELATIONS BOARDreimbursement,the interestto becomputed in the mannerset forth inSeafarersInternational Union,et al.,138 NLRB1142.CONCLUSIONS OF LAW1.By unlawfully assistingLocal No. 126 andby engagingin unlawful discrimination,as found herein,Respondentcommitted unfair labor practices violative of Section8(a)(1), (2),and (3) of the Act.2.By interfering with, restraining,and coercing its em-ployees as found herein,Respondent engaged in unfairlabor practices in violation of Section 8(axl) ofthe Act.3.Theaforesaid unfair labor practices affect commercewithin the meaningof the Act.RECOMMENDED ORDERRespondent, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Recognizingor contracting with Local No. 126, or anysuccessor thereto, as the exclusive representative of its em-ployees, for the purpose of collective bargaining, unless anduntil the said labor organization shall have been certified bythe Board as such representative.(b) Giving any effect to, performing, or in any way en-forcing its collective-bargaining agreement of June 1, 1969,or any modifications, extension, or renewals thereof, or anyother contract,agreement,arrangement,or understandingentered into with Local No. 126, or any successor, relatingto grievances, labor disputes,wages, rates of pay, hours ofemployment, or other conditions of employment, unlessand until the said labor organization shall have been certi-fied by the Board as the exclusive representative of its em-ployees;provided,however, that nothing herein shall requireRespondent to vary or abandon any wage, hour, seniority,or other substantive feature of this contract, or to prejudicethe assertion by employees of any rightstheymay havethereunder.(c)Unlawfully interrogating employees, instructing themto join Local No. 126 or to pay their arrears in dues owedto that labor organization, soliciting employees to becomemembers ofLocal No. 126,threatening to discharge em-ployees who do not join Local No. 126, threatening to with-hold wage increases or other benefits from its employees ifthey should unionize,and implying that it will give increasesin wages or other benefits to its employees if they do notunionize.(d) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action:(a)Withdraw and withhold all recognition from LocalNo. 126,or any successor thereto,as the exclusive represent-ative of its employees,for the purposes of collective bargain-ing, unless and until the said labor organization shall havebeen certified by the Board as such representative.(b) Reimburse all of its employees who were coerced intobecoming members of Local No.126 subsequent to theexecution of the collective-bargaining agreement of June 1,1969, for moneys paid by them or deducted from theirearnings for initiation fees,dues,assessments,or other ob-ligations of membership in Local No.126, in the manner setforth in the section herein entitled "The Remedy."(c) Post at its place of business in San Rafael, Californiacopiesof the attached notice marked"Appendix.(Board's appendix substituted for Trial Examiner's appen-dix.) Copies of said notice,on forms provided by the Re-gional Director for Region 20, shall,after being duly signedby an authorized representative of the Respondent,be post-ed by the Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced,or covered by any other material.(d) Notify the Regional Director for Region 20, in writ-ing,within 20 days from the date of the receipt of thisDecision,what steps it has taken to comply herewith.2120 In the event no exceptions are filed asprovidedby Section102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations, and RecommendedOrderherein shall, asprovided in Section 102.48 of theRules and Regulations,be adopted by theBoard and become its findings, conclusions,and order, and all objectionsthereto shall be deemed waived for all purposes.In the event that the Board'sOrder isenforced by a Judgment of a United States Court of Appeals, thewordsin the notice reading "Postedby Orderof the National Labor Rela-tions Board"shall be changed to read "Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLabor RelationsBoard."21 In the event that this RecommendedOrder is adopted bythe Board, thisprovision shall be modified to read:"Notifythe RegionalDirector for Re-gion 20, in writing,within 10 days from the date of thisOrder,what stepsithas takento complyherewith."